     Case 3:20-cv-02388-WQH-KSC Document 10 Filed 05/03/21 PageID.896 Page 1 of 20



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11     LORENZO LAMAR PEAY,                               Case No.: 20cv2388-WQH (KSC)
12                                     Petitioner,
                                                         ORDER DENYING PETITION FOR A
13     v.
                                                         WRIT OF HABEAS CORPUS AND
14     KATHLEEN ALLISON, Secretary, et al.,              GRANTING A CERTIFICATE OF
                            Respondents.                 APPEALABILITY
15
16
17          Presently before the Court is a Petition for a Writ of Habeas Corpus filed pursuant
18    to 28 U.S.C. § 2254 by Lorenzo Lamar Peay, a state prisoner proceeding by and through
19    counsel. (ECF No. 1.) Respondent has filed an Answer and a Notice of Lodgment of the
20    state court record. (ECF Nos. 6-7.) Petitioner has filed a Traverse.1 (ECF No. 9.)
21    I.    Background
22          A jury found Petitioner guilty of one count of rape of an unconscious person and one
23    count of rape of an intoxicated person, for which he was sentenced to six years in state
24    prison. (ECF No. 7-1 at 187-88, 191.) The jury began their deliberations on a Friday
25
26    1
        Although this case was referred to United States Magistrate Judge Karen S. Crawford
27    pursuant to 28 U.S.C. § 636(b)(1)(B), the Court has determined that neither a Report and
      Recommendation nor oral argument are necessary for the disposition of this matter. See
28
      S.D. Cal. Civ.L.R. 71.1(d).
                                                     1
                                                                              20cv2388-WQH (KSC)
     Case 3:20-cv-02388-WQH-KSC Document 10 Filed 05/03/21 PageID.897 Page 2 of 20



 1    afternoon and deliberated for about one and one-half hours that day and the same amount
 2    of time Monday morning. (Id. at 182-83.) After their Monday morning break, a public
 3    defender unconnected to the case informed the trial court:
 4                 I was in the elevator, I would say about an hour ago, and I - there were
            four jurors in the elevator, two of which had bagels in their hands. [¶] And
 5
            they were eating their bagels and they were talking about how long this was
 6          going to go on and when could they get this done, and there was a Hispanic
            female asking if it could be over and wasn’t the judge going to make - wasn’t
 7
            there a cut-off point. And the gentleman was saying no, it goes until we finish.
 8          [¶] And one of the females, a young female with a ponytail today, and I think
            she has on a black shirt, said, “well, nothing’s going to change my vote. I’m
 9
            tired of this. We just need to be done. Nobody’s going to sway me.” [¶] And
10          the other girl’s, like, “Yeah, me too. But maybe if we take a break and eat our
            bagels and step outside.” [¶] And the one, I want to say the girl with the
11
            ponytail - I stood motionless. I didn’t speak. I didn’t - I don’t have my I.D.
12          visible. I just had a file in my hand. And said something about, “If we can
            just get to convicting,” something of that effect.
13
14    (ECF No. 7-7 at 4.)
15          When asked by the trial judge if there were “any discussion that you would assume
16    was specific as to evidence,” the public defender replied: “No, nothing evidentiary. . . .
17    When the one girl was just, like, if we can just convict or get this done, and there’s nothing
18    anyone can say to me. That was the part that kind of, I don’t know, bothered me, not
19    because of the position she takes, but the fact that she’s expressing something.” (Id. at 5-
20    6.) The trial judge addressed the entire jury and told them there had been a report “that
21    during your break several of our jurors were on the elevator discussing the case, not
22    necessarily content, but maybe just frustrations in terms of the way the deliberations were
23    going, the ability to reach a decision,” which he told them amounted to misconduct that
24    could lead to a mistrial. (Id. at 9-10.) The trial judge asked the jury foreperson: “Without
25    going into any detail whatsoever regarding what’s transpired in the jury room, do you feel
26    that my announcement that there’s been a report that there were discussions outside the
27    jury room, do you feel anything of that nature has trickled into the jury room and affected
28    deliberations?” (Id. at 11.) The foreperson answered: “No, I do not.” (Id.) The jury

                                                    2
                                                                                  20cv2388-WQH (KSC)
     Case 3:20-cv-02388-WQH-KSC Document 10 Filed 05/03/21 PageID.898 Page 3 of 20



 1    deliberated for the rest of that Monday, and on Tuesday morning requested and received a
 2    readback of the testimony of a deputy sheriff who testified as to the victim’s demeanor,
 3    level of intoxication and identification of Petitioner, which, as set forth below, the appellate
 4    court found highly relevant to essentially the only issue before the jury, whether the victim
 5    consented to have sex with Petitioner, and they reached their verdicts Tuesday afternoon.
 6    (ECF No. 7-1 at 182-86.)
 7          Petitioner appealed, raising a single claim, the same claim presented here, that his
 8    Sixth and Fourteenth Amendment rights to a fair trial and an unbiased, impartial jury were
 9    violated by the failure of the trial judge to adequately investigate potential juror bias or
10    impartiality by holding an evidentiary hearing and questioning the individual jurors. (ECF
11    No. 7-10; ECF No. 1 at 5; ECF No. 1-2 at 4-12.) On November 20, 2019, the appellate
12    court affirmed. (ECF No. 7-13, People v. Peay, D074754, slip op. (Cal.App. Ct. Nov. 20,
13    2019).) It stated that it had independently reviewed the record and came to the same
14    conclusion as the trial judge, that “[a]lthough there was juror misconduct, it did not result
15    in bias, impartiality or error.” (Id. at 9.) On July 6, 2020, over six months after a petition
16    for review in the state supreme court would have been due, Petitioner presented the same
17    claim to the state supreme court in a habeas petition rather than a petition for review. (ECF
18    No. 7-14.) The state supreme court denied relief on August 26, 2020, with an order which
19    stated in full: “The petition for writ of habeas corpus is denied. (See In re Dixon (1953)
20    41 Cal.2d 756, 759 (courts will not entertain habeas corpus claims that could have been,
21    but were not, raised on appeal).)” (ECF No. 7-15.)
22          Respondent answers that federal habeas relief is unavailable because Petitioner’s
23    claim is procedurally defaulted since it was denied by the state supreme court on the basis
24    of an adequate and independent state procedural rule which precludes raising claims on
25    habeas which could have been but were not raised on direct appeal. (ECF No. 6-1 at 3-4.)
26    Respondent contends Petitioner cannot make a showing of cause and prejudice to excuse
27    the default because his claim is meritless under any standard of review. (Id.) Petitioner
28    replies that no default occurred, or if one did it should be excused, because his appellate

                                                     3
                                                                                   20cv2388-WQH (KSC)
     Case 3:20-cv-02388-WQH-KSC Document 10 Filed 05/03/21 PageID.899 Page 4 of 20



 1    counsel raised the claim in a petition for review in the state supreme court on direct appeal
 2    which was erroneously labeled as a habeas petition, and the decision by the state supreme
 3    court to impose the procedural bar rather than ignore the erroneous label was an arbitrary
 4    and capricious abuse of discretion. (ECF No. 9 at 5-12.)
 5    II.   Trial Proceedings
 6          The following statement of facts is taken from the appellate court opinion on direct
 7    appeal. The Court defers to state court findings of fact and presumes they are correct.
 8    Sumner v. Mata, 449 U.S. 539, 545-47 (1981).
 9                 Jaime S. and her boyfriend Sean H. went to a military ball in October
            2017. Jaime had about six drinks while out. They started to argue as they left
10
            the ball. Before they arrived at Sean’s apartment in La Mesa, a deputy sheriff
11          had responded to a noise complaint of two men listening to music in the
            apartment’s parking lot. One of the men matched a description of Peay.
12
13                 When Jaime and Sean arrived at the apartment, a neighbor, Derrick H.,
            and his friend, Yarub A., were drinking outside in the parking lot. Jaime and
14
            Sean went into their apartment and continued to argue. Jaime asked Sean to
15          leave the apartment.
16
                   After Sean left, Jaime went outside with a partial bottle of wine to
17          socialize with Derrick and his friend. Jaime drank a few more glasses of wine
            as she chatted with the men. Derrick pointed to another friend of his, Peay,
18
            who was on the stairs and appeared to be falling asleep. Jaime went over to
19          make sure the man was alright, then returned to continue talking with Derrick
            and Yarub. Jaime had never seen or met Peay before. Peay was wearing a
20
            black jacket, red shirt, and a red hat. He appeared to be heavyset, weighing
21          about 240 pounds in Jaime’s estimation. Peay appeared to be heavily
            intoxicated.
22
23                  Jaime went into her apartment at about 12:30 a.m. She noticed that
            Sean had left his keys inside the apartment, so she unlocked the door to allow
24
            him to enter the apartment when he returned. She undressed, went to bed and
25          fell asleep.
26
                  Yarub went back to his apartment soon after Jaime left. From his
27          balcony, Yarub saw Peay jump over a gate and enter Jaime’s apartment
            through a sliding glass door.
28

                                                    4
                                                                                 20cv2388-WQH (KSC)
     Case 3:20-cv-02388-WQH-KSC Document 10 Filed 05/03/21 PageID.900 Page 5 of 20



 1                Jaime awoke to a man on top of her with his penis inside her vagina.
            Penetration lasted for five or ten seconds while Jaime came fully awake. She
 2
            fought against the stranger, hitting and yelling, and ripped his shirt off. She
 3          forced him down the hallway and out of her apartment. His red hat and
            lanyard came off as Jaime hit him. He ran out. Jaime locked the door behind
 4
            him. Yarub saw Jaime cursing and yelling, “How could you, how could you,”
 5          as Peay was leaving the apartment.
 6
                  Jaime called 911. She told the operator a man had been on top of her
 7          and raped her. Jaime was crying and nervous when the police arrived. She
            gave the police the lanyard and the hat that Peay had left behind. The lanyard
 8
            contained an identification card with Peay’s name and photograph on it.
 9
                   Jaime testified she did not permit anyone to enter her apartment that
10
            night and did not consent to sex or any other touching. She did not invite Peay
11          into her apartment and did not consent to sex with him.
12
                   Jaime had a medical exam the morning after the rape. Vaginal, external
13          genital, and anal swabs from Jaime all contained DNA that had an extremely
            high possibility of being from Peay. Jaime’s blood alcohol concentration,
14
            collected between 6:00 and 8:00 a.m., was .13.
15
                  Peay admitted that he had sex with Jaime but claimed that it was
16
            consensual. He said that Jaime came out of her apartment after Derrick and
17          Yarub left, invited Peay in, and initiated sex with him.
18
                   After the jury was selected and sworn, and before testimony began, the
19          court instructed the jury not to discuss the case with anyone until after it was
            directed to begin deliberations, and then only in the jury room and only when
20
            all 12 jurors were present. The court gave this admonishment again the next
21          day, before opening statements.
22
                   Arguments and instructions concluded and the case was submitted to
23          the jury on a Friday. The jurors deliberated for about an hour and a half that
            afternoon, then were released for the weekend. The following Monday, the
24
            attorneys informed the court that juror misconduct may have occurred during
25          the morning break.
26
                   The court heard evidence from an attorney not connected to this case.
27          The attorney told the court that she overheard four jurors discussing the case
            in the courthouse elevator. She said that one of the jurors talked about how
28

                                                   5
                                                                                 20cv2388-WQH (KSC)
     Case 3:20-cv-02388-WQH-KSC Document 10 Filed 05/03/21 PageID.901 Page 6 of 20



 1          long the deliberations would continue and when they could get it done.
            Another juror asked if there were a cut-off point, and a third juror said
 2
            deliberations would continue until finished. A fourth said that no one would
 3          change her vote; she was tired of the trial and “(w)e just need to be done.”
            She also said something to the effect of, “If we can just get to convicting.”
 4
            The jurors continued talking after they left the elevator, but the attorney did
 5          not follow them. The attorney said they did not discuss specific evidence from
            the trial. The court summarized the evidence as frustration with how long
 6
            deliberations were taking, wondering if the judge would cut off the
 7          deliberations, and one juror asking, “if we can just convict or get this done,”
            because she was not going to change her vote.
 8
 9                 Peay moved for mistrial due to juror misconduct. The court weighed
            the gravity of the misconduct. It considered that there was no discussion about
10
            the evidence in the case. The court found the jurors expressed frustration
11          about an inability to reach a decision but no prejudice was shown by the jurors
            toward either side. The court found misconduct occurred but it was not
12
            substantial enough to find prejudice or declare a mistrial. The court denied
13          Peay’s motion for mistrial.
14
                   The jurors returned to the courtroom. The court told the jurors it heard
15          a report of several jurors discussing the case on the elevator, not the content
            of the case but their frustration during deliberations and the inability to reach
16
            a decision. The court emphasized to all 12 jurors that it was improper to
17          discuss anything about the case outside the deliberations room, including
            general matters such as scheduling, length of the session, or how long
18
            deliberations would take. The foreperson did not think any discussions from
19          outside the jury room had trickled into the jury room or affected deliberations.
            The court reminded the jurors of the importance of their obligation and told
20
            them not to express frustrations.
21
                   The jurors continued deliberating for the remainder of the day and the
22
            next day. They requested and received a read-back of the testimony of one of
23          the deputy sheriffs who responded to the rape call. He testified about Jaime’s
            demeanor, her level of intoxication, and the identification of Peay from the
24
            identification card in his lanyard that was left behind.
25
                   On the afternoon of the third day of deliberations, the jury returned
26
            guilty verdicts on both felony counts charged.
27
28    (ECF No. 7-13, People v. Peay, D074754, slip op. at 2-3.)

                                                    6
                                                                                 20cv2388-WQH (KSC)
     Case 3:20-cv-02388-WQH-KSC Document 10 Filed 05/03/21 PageID.902 Page 7 of 20



 1    III.   Petitioner’s Claim
 2           The failure of the trial court to adequately investigate potential juror bias by holding
 3    an evidentiary hearing and questioning the jurors resulted in a violation of Petitioner’s right
 4    to a fair trial by an impartial, unbiased jury as protected by the Sixth and Fourteenth
 5    Amendments to the United States Constitution. (ECF No. 1 at 5; ECF No. 1-1 at 4-12.)
 6    IV.    Discussion
 7           The Court finds habeas relief is unavailable because: (1) Petitioner’s claim is
 8    procedurally defaulted, (2) even assuming it is not defaulted or Petitioner could overcome
 9    the default, the state court adjudication of the claim is not contrary to and does not involve
10    an unreasonable application of clearly established federal law and is not based on an
11    unreasonable determination of the facts, and (3) any error is harmless.
12           A.    Procedural Default
13           Respondent first contends Petitioner’s claim is procedurally defaulted because it was
14    denied by the state supreme court on the basis of an adequate and independent state
15    procedural rule which precludes raising claims on habeas which could have been but were
16    not raised on direct appeal. (ECF No. 6-1 at 3.) Respondent argues Petitioner has not
17    attempted to make a showing of cause and prejudice to excuse the default, and that he
18    cannot do so because the claim is meritless under any standard. (Id. at 3-4.)
19           Petitioner, who was represented by the same retained law firm at trial (ECF No. 7-1
20    at 15), on direct appeal (ECF No. 7-10 at 1), on state habeas (ECF No. 7-14 at 1), and in
21    this Court (ECF No. 1-2 at 1), replies that no default occurred, or if one did it should be
22    excused, because he experienced issues immediately after his appeal was denied while he
23    was incarcerated communicating with family and counsel, and because the claim was
24    raised in a petition for review in the state supreme court which was erroneously labeled by
25    appellate counsel as a habeas petition, and the decision by the state supreme court to impose
26    the procedural bar rather than ignore the erroneous label was an arbitrary and capricious
27    abuse of discretion. (ECF No. 9 at 5-12.)
28    ///

                                                     7
                                                                                   20cv2388-WQH (KSC)
     Case 3:20-cv-02388-WQH-KSC Document 10 Filed 05/03/21 PageID.903 Page 8 of 20



 1          Petitioner’s retained appellate counsel presented the claim to the state appellate court
 2    on direct appeal. (ECF No. 7-10.) On November 20, 2019, the appellate court affirmed
 3    the conviction and denied the claim on the merits in a reasoned opinion. (ECF No. 7-13.)
 4          A petition for review of an appellate court opinion is required to be filed in the
 5    California Supreme Court within ten days of the date the appellate court decision is final.
 6    Forrest v. Vasquez, 75 F.3d 562, 563 (9th Cir. 1996), citing Rule 28(b) of the California
 7    Rules of Court. The appellate court opinion became final thirty days after it was issued on
 8    November 20, 2019. See Rule 8.366(b)(1) of the California Rules of Court. However, on
 9    July 6, 2020, over six months after a petition for review would have been timely in the state
10    supreme court, Petitioner’s retained appellate counsel presented the claim to the state
11    supreme court in a habeas petition rather than a petition for review. (ECF No. 7-14.) The
12    state supreme court denied relief on August 26, 2020, with an order which stated in full:
13    “The petition for writ of habeas corpus is denied. (See In re Dixon (1953) 41 Cal.2d 756,
14    759 (courts will not entertain habeas corpus claims that could have been, but were not,
15    raised on appeal).)” (ECF No. 7-15.)
16          In order to preclude federal habeas review based on a procedural default, a state
17    procedural bar must rest on a state ground which is “independent” of federal law and
18    “adequate” to bar federal review. Coleman v. Thompson, 501 U.S. 722, 735 (1991). To
19    be “independent” the state law basis for the decision must not be interwoven with federal
20    law. Michigan v. Long, 463 U.S. 1032, 1040-41 (1983). To be “adequate,” the state
21    procedural bar must be “clear, consistently applied, and well-established at the time of the
22    petitioner’s purported default.” Calderon v. Bean, 96 F.3d 1126, 1129 (9th Cir. 1996).
23          Respondent has the initial burden of pleading as an affirmative defense that a failure
24    to satisfy a state procedural rule forecloses federal review. Bennett v. Mueller, 322 F.3d
25    573, 586 (9th Cir. 2003). If Respondent is successful, the burden shifts to Petitioner to
26    challenge the independence or adequacy of the procedural bar. Id. If Petitioner satisfies
27    his burden, the ultimate burden of establishing that the procedural rule precludes federal
28    habeas relief shifts to Respondent. Id.

                                                    8
                                                                                  20cv2388-WQH (KSC)
     Case 3:20-cv-02388-WQH-KSC Document 10 Filed 05/03/21 PageID.904 Page 9 of 20



 1          California’s Dixon bar, which provides that state habeas is not available for claims
 2    which could have been raised on appeal but were not, has been found to be an adequate
 3    and independent state procedural bar sufficient to uphold a procedural default in this Court.
 4    See Johnson v. Lee, 578 U.S. __, 136 S.Ct. 1802, 1807 (2016) (holding that California’s
 5    Dixon bar is adequate to support a procedural default); Park v. California, 202 F.3d 1146,
 6    1152 (9th Cir. 2000) (holding that California’s Dixon rule is independent of federal law as
 7    applied after 1998). Respondent has therefore carried the initial burden by identifying
 8    California’s Dixon rule as precluding federal review. The burden has shifted to Petitioner,
 9    which he may satisfy “by asserting specific factual allegations that demonstrate the
10    inadequacy of the state procedure, including citation to authority demonstrating
11    inconsistent application of the rule.” Bennett, 322 F.3d at 586.
12          Petitioner argues that it was an arbitrary and capricious abuse of discretion for the
13    state supreme court to treat his habeas petition as it was labeled, a habeas petition, rather
14    than construe it as an untimely petition for review. (ECF No. 9 at 5.) Petitioner argues the
15    state supreme court “washed its hands of the case” and should have either ruled on the
16    merits as if it were a petition for review or inquired as to whether it had been improperly
17    labeled and provided him an opportunity to correct the mistake, and states that “[i]t is
18    Peay’s position that the California Supreme Court decision to deny his moving papers
19    without actually reading them was a miscarriage of justice and an abuse of discretion.” (Id.
20    at 5-6.) Petitioner contends that because he raised his claim on appeal in the appellate court
21    on direct appeal, the denial by the state supreme court on the basis that the claim could
22    have been but was not raised on direct appeal was a clear error of judgment. (Id. at 5-12.)
23          There are “exceptional cases in which exorbitant application of a generally sound
24    rule renders the state ground inadequate to stop consideration of a federal question.” Lee
25    v. Kemna, 534 U.S. 362, 376 (2002) (finding no default where the “essential requirements”
26    of a trial rule which “serves a governmental interest of undoubted legitimacy” were
27    substantially complied with), citing Osborne v. Ohio, 495 U.S. 103, 124 (1990)
28    (recognizing general applicability of state rule requiring contemporaneous objection to jury

                                                    9
                                                                                  20cv2388-WQH (KSC)
     Case 3:20-cv-02388-WQH-KSC Document 10 Filed 05/03/21 PageID.905 Page 10 of 20



 1     charge, but finding no default because the rule served no perceivable state interest in an
 2     atypical instance where earlier objection had been made) and Staub v. City of Baxley, 355
 3     U.S. 313, 319-20 (1958) (holding that failure to challenge specific sections of ordinance
 4     did not support a default where party challenged constitutionality of entire ordinance in
 5     which all sections were interdependent).
 6           Petitioner has failed to show that California’s Dixon rule was applied unfairly in this
 7     case. Petitioner’s counsel waited over six months after a petition for review would have
 8     been timely in the California Supreme Court on direct appeal to file a habeas petition in
 9     that court. He has come forward with no evidence that he sought permission to file a late
10     petition for review in the state supreme court, as California procedure permits, or that he
11     even brought to the attention of that court that he wished his habeas petition to be treated
12     as a petition for review. See Rule 8.500 of the California Rules of Court (“The time to file
13     a petition for review may not be extended, but the Chief Justice may relieve a party from a
14     failure to file a timely petition for review if the time for the court to order review on its
15     own motion has not expired.”) Under these circumstances Petitioner has shown nothing
16     arbitrary about the decision of that court to treat the habeas petition as it was labeled rather
17     than as an untimely petition for review. Petitioner is also incorrect in contending that
18     because he raised his claim in the appellate court on direct appeal but not in a petition for
19     review in the state supreme court, the Dixon rule was applied erroneously. By stating that
20     the claim could have been but was not raised on direct appeal, the state supreme court
21     presumably found the claim had not been raised in the state supreme court on appeal. See
22     Fields v. Calderon, 125 F.3d 757, 761 (9th Cir. 1997) (“Because the Dixon rule precludes
23     collateral review of a claim that could have been brought on direct appeal, the procedural
24     default, though announced by the California Supreme Court when the habeas petition is
25     denied, technically occurs at the moment the direct appeal did not include those claims that
26     should have been included for review.”); see e.g., Manning v. Price, 2016 WL 11359237
27     at *5 (S.D. Cal. 2016) (recognizing that in order to properly raise a claim on direct appeal
28     to the California Supreme Court following a denial by the state appellate court, a defendant

                                                      10
                                                                                    20cv2388-WQH (KSC)
     Case 3:20-cv-02388-WQH-KSC Document 10 Filed 05/03/21 PageID.906 Page 11 of 20



 1     must file a petition for review in the California Supreme Court and not a habeas petition),
 2     citing Rules 8.500, 8.508 of the California Rules of Court. Because Petitioner has not
 3     carried his burden under Bennett, his claim is procedurally defaulted.
 4           The Court can address the merits of a procedurally defaulted claim if Petitioner can
 5     demonstrate cause for his failure to satisfy the state procedural rule and prejudice arising
 6     from the default, or if a fundamental miscarriage of justice would result from the Court not
 7     reaching the merits of the defaulted claim. Coleman, 501 U.S. at 750; Schlup v. Delo, 513
 8     U.S. 298, 316 (1995) (holding that a showing of fundamental unfairness needed to
 9     overcome a procedural default requires a presentation of “evidence of innocence so strong
10     that a court cannot have confidence in the outcome of the trial.”) Petitioner has made no
11     effort to make such a showing and none is apparent on the record. Even if he could show
12     cause, he cannot show prejudice because as set forth below his claim fails on the merits.
13     Accordingly, federal habeas relief is denied on the basis that Petitioner’s claim is
14     procedurally defaulted.
15           B.     Merits
16           Even if no default occurred or could be overcome, habeas relief is unavailable for
17     two additional reasons, because the state court adjudication of the claim is neither contrary
18     to, nor an unreasonable application of, clearly established federal law, nor based on an
19     unreasonable determination of the facts, and because any error is clearly harmless.
20           In order to obtain federal habeas relief with respect to a claim which was adjudicated
21     on the merits in state court, a federal habeas petitioner must demonstrate that the state court
22     adjudication of the claim: “(1) resulted in a decision that was contrary to, or involved an
23     unreasonable application of, clearly established Federal law, as determined by the Supreme
24     Court of the United States; or (2) resulted in a decision that was based on an unreasonable
25     determination of the facts in light of the evidence presented in the State court proceeding.”
26     28 U.S.C. § 2254(d).
27           A state court’s decision may be “contrary to” clearly established Supreme Court
28     precedent (1) “if the state court applies a rule that contradicts the governing law set forth

                                                     11
                                                                                    20cv2388-WQH (KSC)
     Case 3:20-cv-02388-WQH-KSC Document 10 Filed 05/03/21 PageID.907 Page 12 of 20



 1     in [the Court’s] cases” or (2) “if the state court confronts a set of facts that are materially
 2     indistinguishable from a decision of [the] Court and nevertheless arrives at a result different
 3     from [the Court’s] precedent.” Williams v. Taylor, 529 U.S. 362, 405-06 (2000). A state
 4     court decision may involve an “unreasonable application” of clearly established federal
 5     law, “if the state court identifies the correct governing legal rule from this Court’s cases
 6     but unreasonably applies it to the facts of the particular state prisoner’s case.” Id. at 407.
 7     In order to satisfy § 2254(d)(2), the factual findings relied upon by the state court must be
 8     objectively unreasonable. Miller-El v. Cockrell, 537 U.S. 322, 340 (2003).
 9           The Court applies the provisions of 28 U.S.C. § 2254(d) to the last reasoned state
10     court decision addressing the claim. Barker v. Fleming, 423 F.3d 1085, 1091-92 (9th Cir.
11     2005). In this case, that is the appellate court opinion on direct appeal, which stated:
12                  “A criminal defendant has a constitutional right to trial by an impartial
             and unbiased jury. (U.S. Const., 6th & 14th Amends.; Cal. Const., art. I, § 16;
13
             (citation).) “A deprivation of that right occurs even if only one juror is
14           biased.” (People v. Merriman (2014) 60 Cal.4th 1, 95 (Merriman).) The
             touchstone of juror misconduct is bias or impartiality. Jurors are impartial if
15
             able to render a verdict based on the evidence presented in court, setting aside
16           opinions or impressions not based on the admitted evidence. (People v. Mora
             and Rangel (2018) 5 Cal.5th 442, 485.) A rebuttable presumption of prejudice
17
             arises when one or more jurors are exposed to extraneous material that is
18           inherently prejudicial, or when it is substantially likely that a juror was
             actually biased against the defendant. (Merriman, at p. 95; People v. Nesler
19
             (1997) 16 Cal.4th 561, 579; In re Carpenter (1995) 9 Cal.4th 634, 650-655.)
20           Prejudice and bias in the legal context do not mean damage to the defendant
             that naturally flows from relevant, highly probative evidence. Bias and
21
             prejudice refer to an emotional bias against a party based on factors extraneous
22           to the evidence at trial. (See People v. Young (2019) 7 Cal.5th 905, 927
             (Young).)
23
24                  When a trial court is aware of possible juror misconduct, it should make
             whatever inquiry is reasonably necessary to resolve the matter. It has great
25
             discretion in determining the scope of the inquiry. (People v. Virgil (2011)
26           51 Cal.4th 1210, 1284 (Virgil).) The trial court’s investigation of the
             allegations was sufficient here. (Ibid.; People v. Ledesma (2006) 39 Cal.4th
27
             641, 738 (Ledesma).) The reporting party was a defense attorney who knew
28           the importance of impartial jurors. The jurors did not discuss the evidence

                                                     12
                                                                                    20cv2388-WQH (KSC)
     Case 3:20-cv-02388-WQH-KSC Document 10 Filed 05/03/21 PageID.908 Page 13 of 20



 1          from the trial or any extraneous evidence. The jurors did not communicate in
            any significant manner with a nonjuror. A third party overhearing
 2
            conversations about the length of deliberation, and not about any fact related
 3          to the case, is not an unauthorized communication with a nonjuror concerning
            a matter pending before the jury. (Merriman, supra, 60 Cal.4th at p. 95.)
 4
            What the reporting party heard did not suggest there was more juror
 5          misconduct to be discovered. (Ibid.) The comments overheard by the attorney
            did not suggest an ongoing discussion of the case, search for new information
 6
            about the facts, or other fishing for extraneous material. The scope of the
 7          court’s investigation of misconduct was sufficient. (Virgil, at p. 1284.)
 8
                  We review the entire record, including the nature and circumstances of
 9          the misconduct, to determine if there is a substantial likelihood that the jurors
            in question were actually biased against the defendant. In conducting this
10
            review, we accept the trial court’s credibility determinations and findings on
11          questions of historical fact if supported by substantial evidence and
            independently apply the law to those historical facts. (Merriman, supra, 60
12
            Cal.4th at pp. 95-96.)
13
                  The improper discussion by the jurors did not involve any extraneous
14
            evidence. A presumption of prejudice could therefore arise only if it were
15          substantially likely that any juror was actually biased against the defendant.
            (Merriman, supra, 60 Cal.4th at p. 95; Carpenter, supra, 9 Cal.4th at pp. 650–
16
            655.) Firm opinions by some of the jurors after deliberations began do not
17          demonstrate actual bias against Peay. (People v. Allen and Johnson (2011)
            53 Cal.4th 60, 75 (Allen); Ledesma, supra, 39 Cal.4th at pp. 729-730.) The
18
            Supreme Court has noted that it is not uncommon to hold a vote at the
19          beginning of deliberations to find out the level of consensus and issues to be
            explored. (Allen, at p. 75; Ledesma, at pp. 729-730.) The Allen court stated,
20
            “We cannot reasonably expect a juror to enter deliberations as a tabula rasa,
21          only allowed to form ideas as conversations continue. What we can, and do,
            require is that each juror maintain an open mind, consider all the evidence,
22
            and subject any preliminary opinion to rational and collegial scrutiny before
23          coming to a final determination. (Allen, at p. 75.)
24
                   The out-of-jury room discussion here occurred after about three hours
25          of deliberation-an hour and a half or so on Friday afternoon and the same on
            Monday morning before the mid-morning break. Because Peay admitted
26
            sexual intercourse, there was only one question for deliberation: did the victim
27          consent to sex with Peay or did Peay act without her consent. Yarub’s
            testimony that Peay jumped over a gate and entered Jaime’s apartment
28

                                                   13
                                                                                 20cv2388-WQH (KSC)
     Case 3:20-cv-02388-WQH-KSC Document 10 Filed 05/03/21 PageID.909 Page 14 of 20



 1             through a sliding glass door was strong evidence that Jaime did not go outside
               and invite Peay into her apartment. There was no impropriety or suggestion
 2
               of bias in jurors having formed an opinion on the case after submission and a
 3             few hours of deliberation. And, regardless of what the jurors had said
               rhetorically, they continued to deliberate and to examine the evidence for
 4
               another full day-the rest of Monday and past lunch the following day. The
 5             jurors heard the read-back of testimony from the deputy who had responded
               to the scene. His testimony on the victim’s demeanor was highly relevant to
 6
               the question of consent. Apparently the jurors continued a rational and
 7             collegial discussion before coming to a unanimous opinion.
 8
                     The discussion outside the presence of all jurors was improper, but it
 9             did not raise a presumption of prejudice. The comments would not have been
               misconduct if they had occurred in the jury room. No extraneous evidence
10
               was discussed or discovered. There is no evidence that the jurors were
11             emotionally biased against Peay based on extraneous factors. Nothing in the
               record supports Peay’s statements in the conclusion of his brief that the jury
12
               was racially biased and tainted by inadmissible character evidence.
13
                     Although there was juror misconduct, it did not result in bias,
14
               impartiality or error.
15
16     (ECF No. 7-13, People v. Peay, No. D074754, slip op. at 6-9.)
17             Petitioner argues that the trial judge should have done more than just ask the jury
18     foreperson for an opinion as to whether the misconduct affected deliberations, such as
19     holding an evidentiary hearing and asking the juror what she meant by her statement “we
20     need to get convicting.” (ECF No. 9 at 15.) He contends:
21                    The court never inquired as to whether they were ready to convict
               because of racial bias? Were the jurors eager to vote guilty because, they felt
22
               that was the quickest way for them to go home? How many jurors felt this
23             way? Were members of the jury truly upholding their duties as jurors? Were
               all jurors being fair and impartial? Were they voting based on the evidence
24
               presented or were their votes influenced by peer pressure to quickly reach a
25             verdict?
26     (Id.)
27             Clearly established federal law does not require state or federal courts to hold a
28     hearing every time a claim of juror bias is raised by the parties. Tracey v. Palmateer, 341

                                                     14
                                                                                   20cv2388-WQH (KSC)
     Case 3:20-cv-02388-WQH-KSC Document 10 Filed 05/03/21 PageID.910 Page 15 of 20



 1     F.3d 1037, 1045 (9th Cir. 2003), citing Remmer v. United States, 347 U.S. 227, 229-30
 2     (1954) (holding that a trial court should “determine the circumstances, the impact thereof
 3     upon the juror, and whether or not it was prejudicial, in a hearing with all interested parties
 4     permitted to participate”) and Smith v. Phillips, 455 U.S. 209, 217-18 (1982) (finding no
 5     error where trial court, during questioning of one juror about potential misconduct,
 6     declined to inquire about other jurors who were potentially subject to misconduct); see also
 7     Sims v. Rowland, 414 F.3d 1148, 1153 (9th Cir. 2005) (trial court need not order a hearing
 8     sua sponte whenever presented with evidence of juror bias). The Supreme Court has
 9     declined to establish a rule requiring a separate hearing whenever there are allegations of
10     juror misconduct, requiring only that: “Due process means a jury capable and willing to
11     decide the case solely on the evidence before it, and a trial judge ever watchful to prevent
12     prejudicial occurrences and to determine the effect of such occurrences when they happen.”
13     Phillips, 455 U.S. at 217.
14           As the appellate court noted, the trial judge here conducted an inquiry where the
15     public defender who overheard the statements relayed them to the court and the trial judge
16     thereafter determined the jurors had only discussed “not necessarily content, but maybe
17     just frustrations in terms of the way the deliberations were going, the ability to reach a
18     decision,” rather than anything of substance with respect to their deliberations, and then
19     accepted the foreperson’s assurance that the misconduct had not encroached on or affected
20     their deliberations. (ECF No. 1-7 at 10-11.) Thus, the trial judge considered the contents
21     of the jurors’ statements, the seriousness of the subject matter and the impact on their
22     deliberations, all as required by Supreme Court precedent, before deciding not to inquire
23     further. See Sims, 414 F.3d at 1155 (noting that the Ninth Circuit has recognized that
24     Supreme Court case law provides that when a court is confronted with a claim of juror
25     misconduct or bias it “should consider the content of the allegations, the seriousness of the
26     alleged misconduct or bias, and the credibility of the source when determining whether a
27     hearing is required.”) (internal quote marks omitted). Petitioner’s speculation that his list
28     of unasked questions quoted above could have revealed bias is insufficient to carry his

                                                     15
                                                                                    20cv2388-WQH (KSC)
     Case 3:20-cv-02388-WQH-KSC Document 10 Filed 05/03/21 PageID.911 Page 16 of 20



 1     burden of showing that the independent determination by the appellate court that the trial
 2     judge made an adequate inquiry is contrary to or involves an unreasonable application of
 3     the clearly established federal law as required by 28 U.S.C. § 2254(d)(1).
 4           Petitioner also contends the failure of the trial court to develop the factual record by
 5     holding an evidentiary hearing and questioning the jurors resulted in an unreasonable
 6     determination of the facts within the meaning of 28 U.S.C. § 2254(d)(2). (ECF No. 9 at
 7     13-15.) Before the Court “can determine that the state-court factfinding process is
 8     defective in some material way, or perhaps non-existent, we must more than merely doubt
 9     whether the process operated properly. Rather, we must be satisfied that any appellate
10     court to whom the defect is pointed out would be unreasonable in holding that the state
11     court’s fact-finding process was adequate.” Taylor v. Maddox, 366 F.3d 992, 1000 (9th
12     Cir. 2004), overruled on other grounds by Murray v. Schriro, 745 F.3d 984, 999-1000 (9th
13     Cir. 2014) (recognizing that an intrinsic challenge to the adequacy of state court factual
14     findings is controlled by Taylor but extrinsic challenges based on evidence never
15     developed in state court is controlled by Pinholster), citing Cullen v. Pinholster, 563 U.S.
16     170, 184 (2011) (holding that a federal habeas court may only consider evidence presented
17     in the state court proceedings when applying 28 U.S.C. § 2254(d)(2)). “If, for example, a
18     state court makes evidentiary findings without holding a hearing and giving petitioner an
19     opportunity to present evidence, such findings clearly result in an ‘unreasonable
20     determination’ of the facts.” Taylor, 366 F.3d at 1001, citing Weaver v. Thompson, 197
21     F.3d 359, 363 (9th Cir. 1999) and Nunes v. Mueller, 350 F.3d 1045, 1055 (9th Cir. 2003).
22           Here, the state court made its evidentiary finding after it held a hearing at which a
23     disinterested witness informed the court of the content of the jurors’ statements which
24     involved the length of, and not substantive information about, their deliberations, and at
25     which the jury foreperson assured the court that the misconduct had not entered the jury
26     room or affected the deliberations. Not only was a hearing held and a finding made that
27     the jury misconduct did not result in or evince jury bias or impartiality, that finding is
28     supported by the record. As set forth above, after the misconduct occurred during the

                                                    16
                                                                                   20cv2388-WQH (KSC)
     Case 3:20-cv-02388-WQH-KSC Document 10 Filed 05/03/21 PageID.912 Page 17 of 20



 1     Monday morning break, the jury continued deliberating for the rest of that day and into the
 2     next, during which they requested a readback of testimony of a witness to the victim’s
 3     demeanor and identification of Petitioner, highly relevant evidence regarding the main
 4     issue the jury faced, whether the victim consented to sex with Petitioner. Accordingly,
 5     Petitioner has not established that the state court adjudication of his claim involves an
 6     unreasonable determination of the facts in light of the evidence presented in the state court
 7     proceedings within the meaning of 28 U.S.C. § 2254(d)(2).
 8           Petitioner also argues that there are situations so extraordinary as to allow the Court
 9     to presume juror bias. (ECF No. 9 at 16.) “Implied bias is found ‘in those extreme
10     situations “where the relationship between a prospective juror and some aspect of the
11     litigation is such that it is highly unlikely that the average person could remain impartial in
12     his deliberations under the circumstances.’”” Rodriquez v. County of Los Angeles, 891
13     F.3d 776, 804 (9th Cir. 2018), quoting Fields v. Brown, 503 F.3d 755, 770 (9th Cir. 2007)
14     (en banc), quoting Tinsley v. Borg, 895 F.2d 520, 527 (9th Cir. 1990). The Ninth Circuit
15     has identified four situations where juror bias may be implied:
16           (1) where the juror is appraised of such prejudicial information about the
             defendant that the court deems it highly unlikely that he can exercise
17
             independent judgment even if the juror states he will, (2) the existence of
18           certain relationships between the juror and the defendant, (3) where a juror or
             his close relatives have been personally involved in a situation involving a
19
             similar fact pattern, and (4) where it is revealed that the juror is an actual
20           employee of the prosecuting agency, that the juror is a close relative of one of
             the participants in the trial or that the juror was a witness or somehow involved
21
             in the underlying transaction.
22
23     Estrada v. Scribner, 512 F.3d 1227, 1240 (9th Cir. 2008), quoting Coughlin v. Tailhook
24     Ass’n, 112 F.3d 1052, 1062 (9th Cir. 1997). Nothing similar to any of those situations is
25     involved in this case. Petitioner argues that the jurors’ statements regarding the need for a
26     prompt resolution of the case could be read as an indication they were willing to forego
27     their duties as jurors in order to either complete their service quickly or appease the
28     majority of jurors but contends no one will ever know because only the foreperson was

                                                     17
                                                                                    20cv2388-WQH (KSC)
     Case 3:20-cv-02388-WQH-KSC Document 10 Filed 05/03/21 PageID.913 Page 18 of 20



 1     questioned by the trial judge rather than the jurors who made those statements. (ECF No.
 2     9 at 16.) Petitioner has not shown that the misconduct in this case, jurors discussing in
 3     public during deliberations the length of their deliberations or expressing frustration that
 4     they are taking too long in a case with essentially only one issue in dispute, the credibility
 5     of the victim measured against Petitioner’s credibility regarding whether their sexual
 6     encounter was consensual, is the type of extraordinary situation where juror bias can be
 7     implied or presumed.
 8           Finally, even assuming Petitioner could establish that a federal constitutional
 9     violation arose from the juror misconduct, for example, by the statement of the one juror
10     that she had already made up her mind and was not going to change her vote, he is required
11     to “show that the alleged error ‘had [a] substantial and injurious effect or influence in
12     determining the jury’s verdict.’” Jeffries v. Blodgett, 5 F.3d 1180, 1189-90 (9th Cir. 1993),
13     quoting Brecht v. Abrahamson, 507 U.S. 619, 638 (1993), quoting Kotteakos v. United
14     States, 328 U.S. 750, 776 (1946); see also Fields, 503 F.3d at 781 (applying Brecht in case
15     involving juror misconduct).
16           The misconduct, which amounted at most to an expression of frustration over the
17     length of deliberations with respect to essentially a single issue, consent, occurred after the
18     jury had been deliberating about an hour and a half on Friday afternoon and the same
19     amount of time the next Monday morning. As the state court noted,
20           And, regardless of what the jurors had said rhetorically, they continued to
             deliberate and to examine the evidence for another full day - the rest of
21
             Monday and past lunch the following day. The jurors heard the read-back of
22           testimony from the deputy who had responded to the scene. His testimony on
             the victim’s demeanor was highly relevant to the question of consent.
23
             Apparently the jurors continued a rational and collegial discussion before
24           coming to a unanimous opinion.
25     (ECF No. 7-13, People v. Peay, No. D074754, slip op. at 9.)
26           There is no basis to find that the expression of frustration by the jurors of the length
27     of their deliberations after having deliberated Friday afternoon and Monday morning over
28     a single, straightforward issue to be resolved, whether the victim consented to have sex

                                                     18
                                                                                    20cv2388-WQH (KSC)
     Case 3:20-cv-02388-WQH-KSC Document 10 Filed 05/03/21 PageID.914 Page 19 of 20



 1     with Petitioner, had any effect on their verdict, must less a substantial and injurious one.
 2     Even if the statement of the one juror that she was not going to change her vote went further
 3     than mere frustration with the length of the deliberations, it was made after the jury had
 4     been deliberating for about three hours over two court days, Friday and Monday, not, for
 5     example, with little or no deliberation. The record supports the finding of the state
 6     appellate court that the jurors deliberated longer after the misconduct than they had already
 7     been deliberating at the time of the misconduct, during which they seriously considered the
 8     issue of intent before reaching a verdict.
 9           In sum, habeas relief is denied on the basis that: (1) the sole claim presented in the
10     Petition is procedurally defaulted, (2) assuming it is not defaulted or Petitioner could
11     overcome the default the adjudication of the claim by the state court is objectively
12     reasonable within the meaning of 28 U.S.C. § 2254(d), and (3) any federal constitutional
13     error is harmless.
14     V.    Certificate of Appealability
15           The Court is required to grant or deny a Certificate of Appealability when entering
16     a final order adjudicating a 28 U.S.C. § 2254 habeas petition. See Rule 11, rules foll. 28
17     U.S.C. § 2254. “[T]he only question [in determining whether to grant a Certificate of
18     Appealability] is whether the applicant has shown that jurists of reason could disagree with
19     the district court’s resolution of his constitutional claims or that jurists could conclude the
20     issues presented [including procedural issues] are adequate to deserve encouragement to
21     proceed further.” Buck v. Davis, 580 U.S. ___, 137 S.Ct. 759, 773 (2017). Under that
22     standard, because juror misconduct occurred, and because the default was allegedly caused
23     at least in part by communication issues during incarceration, the Court finds that the issues
24     ///
25     ///
26     ///
27     ///
28     ///

                                                     19
                                                                                    20cv2388-WQH (KSC)
     Case 3:20-cv-02388-WQH-KSC Document 10 Filed 05/03/21 PageID.915 Page 20 of 20



 1     are adequate to deserve encouragement to proceed further, and that a Certificate of
 2     Appealability is appropriate as to the sole claim presented in the Petition and on the
 3     procedural default issue.
 4     VI.   Conclusion and Order
 5           Based on the foregoing, the Petition for a Writ of Habeas Corpus (ECF No. 1) is
 6     DENIED and the Court ISSUES a Certificate of Appealability.
 7           The Clerk of Court shall enter judgment accordingly.
 8     Dated: May 3, 2021
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 20
                                                                            20cv2388-WQH (KSC)
